UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2015 OR / /TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-22893 AEHR TEST SYSTEMS (Exact name of Registrant as specified in its charter) California 94-2424084 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Kato Terrace Fremont, CA (Address of principal executive offices) (Zip Code) (510) 623-9400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Number of shares of the registrant’s common stock, $0.01 par value, outstanding as of September 30, 2015 was 12,991,278. 2 AEHR TEST SYSTEMS FORM 10-Q FOR THE QUARTER ENDED AUGUST 31, 2015 INDEX PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets atAugust 31, 2015 and May 31, 2015 4 Condensed Consolidated Statements of Operations for theThree Months Ended August 31, 2015 and 2014 5 Condensed Consolidated Statements of Comprehensive Income(Loss) for the Three Months Ended August 31, 2015 and 2014 6 Condensed Consolidated Statements of Cash Flows for theThree Months Ended August 31, 2015 and 2014 7 Notes to Condensed Consolidated Financial Statements 8 ITEM 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures About Market Risks 20 ITEM 4. Controls and Procedures 21 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 3. Defaults Upon Senior Securities 29 ITEM 4. Mine Safety Disclosures 29 ITEM 5. Other Information 29 ITEM 6. Exhibits 29 SIGNATURES 30 Index to Exhibits 31 3 PART I.FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) AEHR TEST SYSTEMS CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) (unaudited) August 31, May 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other Total current assets Property and equipment, net Other assets 94 95 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits and deferred revenue, short-term Total current liabilities Long-term debt, net of debt issuance costs Income taxes payable 8 Deferred revenue, long-term Total liabilities Aehr Test Systems shareholders' equity: Common stock, $0.01 par value: Authorized: 75,000; Issued and outstanding: 12,987 shares and 12,857 shares at August 31, 2015 and May 31, 2015, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Aehr Test Systems shareholders' equity Noncontrolling interest ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ (1)The condensed consolidated balance sheet at May 31, 2015 has been derived from the audited consolidated financial statements at that date. The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended August 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income (loss) from operations ) Interest expense ) ) Other (expense) income, net ) 31 Income (loss) before income tax(expense) benefit ) Income tax (expense) benefit ) 49 Net income (loss) ) Less:Net income attributable to the noncontrolling interest Net income (loss) attributable to Aehr Test Systems common shareholders $ $ ) Net income (loss) per share Basic and Diluted $ $ ) Shares used in per share calculations: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands, unaudited) Three Months Ended August 31, Net income (loss) $ $ ) Other comprehensive income (loss), net of tax: Net change in cumulative translation adjustments 18 ) Total comprehensive income (loss) ) Less:Comprehensive income attributable to the noncontrolling interest 1 Comprehensive income (loss), attributable to Aehr Test Systems $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended August 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Stock-based compensation expense Provision for (recovery of)doubtful accounts 19 ) Amortization of debt issuance costs 37 Depreciation and amortization 37 29 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other ) ) Accounts payable ) Accrued expenses 38 Customer deposits and deferred revenue ) ) Income taxes payable (2 ) ) Deferred rent (8
